Case 2:20-mj-05304-DMF Document 46 Filed 02/03/21 Page 1 of 4
                                                                AO 136
                                                                                                    CERTIFICATE OF GOOD STANDING
                                                                                           UNITED STATES DISTRICT COURT
Case 2:20-mj-05304-DMF Document 46 Filed 02/03/21 Page 2 of 4




                                                                                                               District of Utah
                                                                         I, D. Mark Jones, Clerk of the United States District Court, District of Utah,
                                                                         certify that
                                                                                                              Paul T. Moxley
                                                                         Bar # 2342, was duly admitted to practice in this Court on 09/13/1974, and is in good standing as
                                                                         a member of the bar of this Court.
                                                                                                                                       D. Mark Jones
                                                                                                                                       Clerk
                                                                         Dated at Salt Lake City, Utah
                                                                         on January 22, 2021
                                                                                                                                       (By) Deputy Clerk
              Case 2:20-mj-05304-DMF Document 46 Filed 02/03/21 Page 3 of 4



           CERTIFICATE OF GOOD STANDING


                                             *This document expires 60 days from the date of issuance*




Issued on 1/21/2021


To Whom it May Concern:


Re: CERTIFICATE OF GOOD STANDING for Paul T Moxley


This is to certify that Paul T Moxley, Utah State Bar No. 2342 was admitted to practice law in Utah on
9/5/1974.

Paul T Moxley is currently an ACTIVE member of the Utah State Bar in good standing. “Good
standing” is defined as a lawyer who is current in the payment of all Bar licensing fees, has met
mandatory continuing legal education requirements, if applicable, and is not disbarred, presently on
probation, suspended, or has not resigned with discipline pending, from the practice of law in this state.




__________________________
Elizabeth A. Wright
General Counsel
Utah State Bar




No.2021 -879263
verify by email at cogsrequest@utahbar.org
Case 2:20-mj-05304-DMF Document 46 Filed 02/03/21 Page 4 of 4
